Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Wu et al. (US 2016/0191813, hereinafter Wu) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Wu fails to teach or suggest “… and a guide connected to the base to be rotatable along with the base, and contacting the frame; wherein the guide includes a guide body sharing a central axis of rotation with the base and connected to the base, the guide being provided parallel to the base 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Re claim 3, Wu fails to teach or suggest “… and wherein the different modes comprise a first mode, in which a horizontal length of the image is greater than a vertical length of the image, and a second mode in which the horizontal length of the image is smaller than the vertical length of the image 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 3.
Re claim 16, Wu fails to teach or suggest “… a base to which the sensor or the lens is coupled, and wherein the base is configured to rotate on the frame by a preset angle to change a photographing mode between a plurality of different modes in which an aspect ratio of the sensor is different 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 16.
Dependent claims 2, 4-15, and 17-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Wu discloses, an imaging apparatus comprising: a frame (150); and at least one camera (100, 200, 300, 400) provided on the frame, wherein each of the at least one camera comprises: a lens (57); a sensor coupled to the lens and configured to obtain an image (par [0027]); a base (30) coupled to the sensor or the lens, configured to receive external power, and rotatable on the frame (figs 5-6, pars [0028]-[0031], [0051]-[0055]); and a guide (152) connected to the base to be rotatable along with the base, and contacting the frame (figs 9-11, pars [0034]-[0036]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696